Citation Nr: 0803189	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-21 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 25, 
1996 for the assignment of an 80 percent disability rating 
for narcolepsy.

2.  Entitlement to an effective date earlier than June 27, 
2000 for the assignment of a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1975 to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision effected a 
September 2004 Board decision which, in part, granted an 80 
percent disability rating for narcolepsy and granted TDIU.  

The Board has rephrased the issues above to accurately 
reflect the issues on appeal.  In Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that, if a claimant wishes to 
obtain an effective date earlier than that assigned in an RO 
decision, the claimant must file a timely appeal as to that 
decision. Otherwise, the decision becomes final and the only 
basis for challenging the effective date is a motion to 
revise the decision based on clear and unmistakable error 
(CUE) .  In the present case the appellant's attorney claimed 
CUE and the May 2005 Statement of the Case (SOC) phrased the 
issues on appeal as such.  However, the appellant did timely 
disagree with the October 2004 rating decision which assigned 
the effective dates in question.  Accordingly, the issues on 
appeal involve the simple analysis of the proper effective 
date without the necessity to allege CUE.

The October 2004 rating decision assigned an effective date 
of July 25, 1996 for the assignment of an 80 percent 
disability rating for narcolepsy.  The May 2005 SOC indicated 
that the issue on appeal involved entitlement to an effective 
date earlier than June 25, 1996.  The narrative, however, 
clearly indicates that the medical record in question was 
dated July 25, 1996.  The June 25, date is clearly a 
typographical error and the Board has corrected the phrasing 
of the issue above.  




FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for 
narcolepsy which was received by VA on September 10, 1996.

2.  A VA outpatient medical treatment record dated July 25, 
1996 reveals that the veteran reported falling asleep up to 8 
times a day from her service-connected narcolepsy; this is 
the earliest date on which it was factually ascertainable 
that an increase in the service-connected disability had 
occurred.

3.  The veteran's representative raised the claim for 
entitlement to TDIU in a Written Brief Presentation dated 
November 8, 2000.

4.  Records from the Social Security Administration (SSA) 
reveal that the veteran was found disabled for SSA purposes 
effective June 27, 2000; this is the earliest date on which 
it was factually ascertainable that the veteran was 
unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 25, 1996 
for the award of an 80 percent disability rating for 
narcolepsy have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an effective date prior to June 27, 2000 
for the award of TDIU have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

The Board notes that during the pendency of this appeal the 
Court, issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.

In Dingess  the U.S. Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the effective dates assigned 
for an increased disability rating and TDIU following a Board 
decision that granted both the increase and TDIU.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  

In the present case, the veteran's had an appeal for the 
issues of an increased rating for narcolepsy and TDIU pending 
before the Board.  The veteran was informed of the evidence 
needed to substantiate her claims for increased disability 
ratings in letters dated in July 2002 and July 2003.  She was 
also given an explanation of what evidence would help to 
support her claim.  After these letters were sent, the claims 
were readjudicated by way of a statement of the case dated in 
July 2003 and a supplemental statement of the case dated in 
April 2004.  As a result of a September 2004 Board decision, 
an increased rating of 80 percent was granted for narcolepsy 
and TDIU was granted.  An October 2004 RO rating decision 
effectuated the Board decision and assigned effective dates.  
The veteran, through her attorney, disagreed with the 
effective dates assigned and the present appeal has resulted.  

The veteran has not alleged that she has been prejudiced by 
the lack of notice of how to establish effective dates.   
Further, she has been represented by an attorney before VA 
since well before the 2004 Board decision.  

In the present appeal, the veteran was previously provided 
with notice of what type of information and evidence was 
needed to substantiate her claims for increased disability 
ratings.  She was also informed of her and VA's 
responsibilities in the development of her claim.  She was 
not told to submit any evidence in her possession.  Nor was 
the veteran provided with the notice addressed by the Court 
in Dingess.  However, her entire appeal is based upon her 
assertion that earlier effective dates are warrant, this 
demonstrates actual knowledge of the criteria with respect to 
the issues currently on appeal.  The Board finds that any 
deficiency in notice content, is harmless error.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).  

Moreover, the presumption of prejudice on the VA's part has 
been rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence she is required 
to submit in this case based on the communications sent to 
the veteran over the course of this appeal such as the rating 
decision of October 2004 and the statement of the case of 
July 2003; and (2) based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, she is also reasonably expected to 
understand what was needed to obtain earlier effective 
dates.  Further, the veteran is represented by an attorney 
that has submitted both evidence and argument in support of 
the claim.  

II.  Earlier Effective Dates 

The veteran claims entitlement to an earlier effective date 
for the assignment of an 80 percent rating for her service-
connected narcolepsy and an earlier effective date for the 
assignment of TDIU.  Specifically, she claims that an 80 
percent disability rating is warranted prior to the effective 
of July 25, 1996 and that an effective date for TDIU is 
warranted prior June 27, 2000.  The Board notes that the 
veteran's attorney has made the vague claims that earlier 
effective dates are warranted.  However, the veteran and her 
attorney have not pointed to any evidence that would support 
earlier effective dates.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Thus, three possible dates may be 
assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  38 
C.F.R. § 3.157.

The veteran filed a claim for an increased rating for 
narcolepsy which was received by VA on September 10, 1996.  
This is the date of claim for an increased rating for 
narcolepsy.  At the time, her narcolepsy was rated at a 40 
percent disability rating.  The veteran's narcolepsy is rated 
according to 38 C.F.R. § 4.124a, Diagnostic Code 8108 (2007), 
which indicates that narcolepsy should be rated under 
Diagnostic Code 8911, the rating for petit mal epilepsy.  
Petit mal epilepsy is evaluated under the general rating 
formula for minor seizures. 38 C.F.R. § 4.124a, Diagnostic 
Code 8911 (2007).  The veteran's narcoleptic episodes are 
analogous to minor seizures, because her periods of falling 
asleep can be considered the equivalent of a brief 
interruption in consciousness.  See NOTE (1) and (2), 38 
C.F.R. § 4.124a, Diagnostic Code 8911.

The rating criteria for minor seizures focuses on the 
frequency of such seizures (or narcoleptic episodes in this 
case).  As noted above, as of the date of claim in September 
1996, the veteran was rated at a 40 percent disability rating 
for narcolepsy under 38 C.F.R. § 4.124a, DC 8108.  This 
diagnostic code directs that narcolepsy is to be rated as 
epilepsy, petit mal under 38 C.F.R. § 4.124a, DC 8911, which 
provides ratings based on the frequency of minor seizures a 
veteran has.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal), or sudden jerking movements of 
the arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type). Id. at Note (2).  A 40 
percent rating is assigned when a person averages at least 5 
to 8 minor seizures weekly; a 60 percent rating is assigned 
when a person averages at 9 to 10 minor seizures weekly; and 
an 80 percent rating is assigned when a person averages more 
than 10 minor seizures weekly.  Id.

During the veteran's appeal of the denial of an increased 
rating for her narcolepsy, the veteran's representative 
submitted a Written Brief Presentation dated November 8, 
2000.  In this document the representative asserted a claim 
for TDIU on the veteran's behalf.  Accordingly November 8, 
2000 is the date of claim for TDIU.  

The preponderance of the evidence is against the veteran's 
claim for an effective date earlier than July 25, 1996 for 
the assignment of an 80 percent disability rating for 
narcolepsy.  As noted above, the September 10, 1996 is the 
date of claim, and three possible effective dates are 
possible depending on the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

In the present case a VA medical treatment record dated July 
25, 1996 reveals that the veteran sought treatment for her 
narcolepsy.  The record notes that she indicated the 
condition had worsened and she reported falling asleep up to 
8 times a day.  This is the earliest that it is factually 
ascertainable that an increase in disability had occurred.  
38 C.F.R. § 3.400(o)(2).  The Board has reviewed all of the 
evidence of record and there is simply no evidence prior to 
the July 25, 1996 outpatient treatment record which provides 
the evidence showing that it is factually ascertainable that 
an increase in narcolepsy had occurred.  A June 1996 
treatment record did note the veteran's complaints that her 
narcolepsy was "getting worse."  However, there was no data 
contained in this record as to the frequency of narcoleptic 
episodes.  Accordingly, the evidence supports the finding 
that the correct effective date for the assignment of an 80 
percent disability rating for narcolepsy is July 25, 1996.

The preponderance of the evidence is against the veteran's 
claim for an effective date earlier than June 27, 2000 for 
the assignment of TDIU.  As noted above, the veteran's 
representative at the time submitted a claim for TDIU dated 
November 8, 2000, making that the date of claim.  During the 
pendency of the veteran's appeal for an increased rating, VA 
obtained records from SSA.  These records reveal that the 
veteran was found disabled for SSA purposes effective June 
27, 2000 due to a primary diagnosis of narcolepsy.  

While SSA determinations are evidence that VA must consider, 
they are not controlling on VA, because the laws and 
regulations involved provide for significant differences in 
the determination of disabilities under the SSA and VA 
systems.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
However, a determination of SSA total disability, is very 
similar to a VA determination of unemployability.  
Accordingly, the date of SSA disability, June 27, 2000 
becomes the date at which it was factually ascertainable that 
the veteran was unemployable and that TDIU was warranted.  
The Board notes that a VA vocational rehabilitation record 
dated August 1998 indicated that it was infeasible to provide 
rehabilitation benefits to the veteran.  However, this 
finding was based upon the finding that the veteran was 
noncompliant with the medical treatment prescribed for her 
service-connected narcolepsy.  Also, since the date of this 
record is more than a year prior to the formal claim for 
TDIU, it would only warrant assignment of TDIU effective from 
the date of claim under 38 C.F.R. § 3.400(o)(2), which is 
later than the presently assigned effective date that 
individual unemployability became factually ascertainable 
under 38 C.F.R. § 3.400(o)(2).  Accordingly, an effective 
date earlier than June 27, 2000 for the assignment of TDIU 
must be denied.  

ORDER

An effective date earlier than July 25, 1996 for the 
assignment of an 80 percent disability rating for narcolepsy 
is denied.

An effective date earlier than June 27, 2000 for the 
assignment of TDIU is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


